liKNOLL, Judge,
concurring.
For the following reasons, I agree with the results reached in the majority opinion. In my view, this medical malpractice claim was completely meritless and the jury correctly denied liability, and the trial judge correctly assessed Dr. Sanders’ deposition costs and correctly ruled on the contempt motion. Although these issues were not assigned as error, the majority reviewed these issues for manifest error. I express concern in reviewing errors not assigned as we rarely do this and normally do this only in the interest of justice. I recognize and agree with the principle of law in Warthen v. Warthen, 517 So.2d 452, 454 (La.App. 1st Cir.1987), cited by the majority. In my view, plaintiffs’ case was so weak, it did not require a review of errors not assigned. Accordingly, I would not have reviewed these issues.